The opinion of the court was delivered by
Trenohar», J.
The plaintiff below was a driver employed by the United States government to deliver mail. On the way to the Jersey Cityr post office he drove his motor mail truck into the ferry-house of the defendant .company at Cortlandt street, in Yew York City, and surrendered his ferry *351ticket. Whilst waiting there for the boat he was hit and injured by an appliance of the defendant. He brought this action to recover for such injury. The jury found in his favor, and the defendant company appealed from the consequent judgment.
We are of the opinion that the judgment should not be disturbed. „
The defendant was a common carrier of passengers, and was hound to use a high degree of care to protect the plaintiff, its passenger, from harm. It was open to the jury to find that the defendant failed to perform that duty, since the plaintiff was hit by the “hook end” of a rope (used to draw trucks off the boat), which the evidence tended to show flew off of the electric power “winch” by reason of the careless operation and insufficient manning of the appliance.
The question of the negligence of the defendant was therefore properly submitted to' the jury. Peters v. Philadelphia and Camden Ferry Co., 77 N. J. L. 540.
But the defendant also maintains, that a nonsuit should have been granted or a verdict directed for the defendant because the plaintiff had dismounted from his truck and was therefore guilty of contributory negligence.
Wot so. The plaintiff had driven his truck to the usual and customary place in the ferry-slip to wait for the boat. It is true that he was injured whilst about to remount his Buck from which he had dismounted for the purpose of examining the extent of the damage, if any, done to his truck by being “bumped” by a team behind. It may be that if he had rcTuained upon the truck he would not have been hit by the flying hook, but that for present purposes is immaterial. His act of dismounting certainly cannot be said as a matter of law to be negligent, since it might well be regarded as the act of a reasonably prudent and careful man in the circumstances; and, moreover, the fact that he left his seat on the truck presented simply a condition which had no causal connection with the negligent operation of the appliance which caused his injury. Griffe v. Delaware River Ferry Co., 91 N. J. L. 280.
*352These observations dispose of every question raised and argued.
The judgment will he affirmed, with costs.